Opinion issued March 12, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00484-CR
                              NO. 01-18-00491-CR
                           ———————————
                 EX PARTE MINGCAN ZHANG, Appellant



                  On Appeal from the 179th District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1581116 & 15800921


                         MEMORANDUM OPINION
      Appellant, Mingcan Zhang, was indicted in the underlying trial court cause

number 1581116 for the second-degree felony offense of aggravated assault with a




1
      Appellate cause number 01-18-00484-CR; trial court cause number 1581116.
      Appellate cause number 01-18-00491-CR; trial court cause number 1580092.
deadly weapon, and the trial court initially set his bond at $30,000.2 Appellant was

later indicted in the related trial court cause number 1580092 for the third-degree

felony offense of assault of a public servant, and the trial court initially set his bond

at $75,000.3 After appellant filed a pre-trial application for a writ of habeas corpus

in both cases, pursuant to Texas Code of Criminal Procedure article 17.151, the trial

court denied the application, but reduced the bond to $2,500 in each case. Appellant

timely filed a notice of appeal of the order denying his habeas application, and new

counsel was appointed who filed a brief. See TEX. R. APP. P. 26.2(a)(1), 31.1.

      While the trial court certified that this was not a plea-bargain case and that

appellant had the right of appeal in trial court cause number 1581116, it failed to do

so in trial court cause number 1580092. See TEX. R. APP. P. 25.2(a)(2). Although

an appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record, the Clerk of this Court requested

that a supplemental clerk’s record be filed. TEX. R. APP. P. 25.2(d), 37.1.

      On March 4, 2019, the district clerk filed a supplemental clerk’s record in each

case attaching the December 19, 2018 cash bail bond showing that appellant posted

the $2,500 bond in each case and had been released from custody.                   “The



2
      See TEX. PEN. CODE ANN. § 22.02(a)(2), (b) (West 2011).
3
      See TEX. PEN. CODE ANN. § 22.01(a)(1), (b)(1) (West 2011).

                                           2
longstanding rule in Texas regarding habeas corpus is that where the premise of a

habeas corpus application is destroyed by subsequent developments, the legal issues

raised thereunder are moot.” Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex. App.—

Houston [14th Dist.] 2003, no pet.) (per curiam) (mem. op.) (internal quotation

marks and citation omitted) (granting State’s motion to dismiss appeal of pre-trial

habeas application seeking a bond reduction after appellant posted bond and was

released).

      Accordingly, because appellant has posted bond in each case, we dismiss

these appeals for want of jurisdiction as moot. See TEX. R. APP. P. 43.2(f); Ex parte

Guerrero, 99 S.W.3d at 853.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3